Exhibit 10.68

PALM, INC.

2009 STOCK PLAN

RESTRICTED STOCK UNIT AGREEMENT

Grant #             

NOTICE OF GRANT

Palm, Inc. (the “Company”) hereby grants you, [NAME OF EMPLOYEE] (the
“Grantee”), the number of restricted stock units indicated below (the
“Restricted Stock Units” or “Award”) under the Company’s 2009 Stock Plan (the
“Plan”). The date of this Agreement is [DATE] (the “Grant Date”). Subject to the
provisions of Appendix A (attached hereto) and of the Plan, the principal
features of this Award are as follows:

Total Number of Restricted Stock Units: [NUMBER]

Vesting Commencement Date:          [DATE]

Vesting Schedule:

[TO BE DETERMINED]

Your [electronic acknowledgement of this award through the [            ]
website] OR [signature below] and/or your acceptance of cash or Shares in
payment of this award indicates your agreement and understanding that this grant
is subject to all of the terms and conditions contained in the Plan and this
Restricted Stock Unit Agreement (the “Agreement”), which includes this Notice of
Grant and Appendix A. For example, important additional information on vesting
and termination of this Restricted Stock Unit grant is contained in paragraphs 3
through 6 of Appendix A. ACCORDINGLY, PLEASE BE SURE TO READ ALL OF APPENDIX A,
WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS RESTRICTED STOCK UNIT
GRANT.

[By clicking the “AGREE” button on the [            ] website, you agree to the
following: “By clicking the “Agree” button with respect to my Restricted Stock
Unit award, I have formally indicated my agreement to and concurrence with the
terms of this award, and confirm that I am bound by those terms.”

Please be sure to retain a copy of this Agreement and of your Acknowledgement
page from the [            ] website indicating your electronic agreement with
this Agreement; you may obtain a paper copy of this Agreement at any time and at
the Company’s expense by requesting one from Stock Administration.]

[NOTE: SIGNATURE BLOCK BELOW TO BE REMOVED FOR ELECTRONIC CONFIRMATIONS]

 

PALM, INC.      GRANTEE

By

 

 

    

 

Name: 

       [NAME]

Title:

      



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1. Grant. The Company hereby grants to the Grantee under the Plan the number of
Restricted Stock Units indicated in the Notice of Grant, subject to all of the
terms and conditions in this Agreement and the Plan. Each Restricted Stock Unit
represents the right to receive the value of one Share at the time the
Restricted Stock Unit vests (subject to adjustment under Section 16 of the
Plan).

2. Company’s Obligation to Pay. Each Restricted Stock Unit has an initial value
equal to the Fair Market Value of a Share on the date of grant. Unless and until
the Restricted Stock Units have vested in the manner set forth in paragraphs 3
or 4 or Section 16 of the Plan, the Grantee will have no right to payment of
such Restricted Stock Units. Prior to actual payment of any vested Restricted
Stock Units, such Restricted Stock Units will represent an unsecured obligation
of the Company. Payment of any vested Restricted Stock Units will be made in
Shares, cash, or a combination thereof, as the Administrator shall in its sole
discretion deem appropriate.

3. Vesting Schedule. Except as otherwise provided in this Agreement, the
Restricted Stock Units awarded by this Agreement are scheduled to vest in
accordance with the vesting schedule set forth in the Notice of Grant, subject
to Section 16 of the Plan. Restricted Stock Units scheduled to vest on any such
date actually will vest only if the Grantee continues to be a Service Provider
through such date.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the Restricted Stock Units at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Administrator.

5. Payment after Vesting. Any Restricted Stock Units that vest in accordance
with paragraph 3 or Section 16 of the Plan will be paid to the Grantee (or in
the event of the Grantee’s death, to his or her estate) in Shares, cash, or a
combination thereof, as the Administrator shall in its sole discretion deem
appropriate, as soon as practicable following the date of vesting but in no
event later than March 15 of the year following the year in which the date of
vesting occurs, except as otherwise specified in paragraph 25, subject to
paragraph 8. Any Restricted Stock Units that vest in accordance with paragraph 4
will be paid to the Grantee (or in the event of the Grantee’s death, to his or
her estate) in Shares, cash, or a combination thereof, as the Administrator
shall in its sole discretion deem appropriate, as soon as practicable following
the date of vesting but in no event later than March 15 of the year following
the year in which the date of vesting occurs, except as otherwise specified in
paragraph 25, subject to paragraph 8.

6. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Restricted Stock Units that have not vested pursuant to
paragraphs 3 or 4 at the time the Grantee ceases to be a Service Provider shall
cease vesting and be forfeited.

 

-2-



--------------------------------------------------------------------------------

7. Death of Grantee. Any distribution or delivery to be made to the Grantee
under this Agreement will, if the Grantee is then deceased, be made to the
administrator or executor of the Grantee’s estate (or such other person to whom
the Restricted Stock Units are transferred pursuant to the Grantee’s will or in
accordance with the laws of descent and distribution or beneficiary
designation). Any such transferee must furnish the Company (a) written notice of
his or her status as a transferee, (b) evidence satisfactory to the Company to
establish the validity of the transfer of these Restricted Stock Units and
compliance with any laws or regulations pertaining to such transfer, and
(c) written acceptance of the terms and conditions of this Restricted Stock Unit
grant as set forth in this Agreement.

8. Withholding of Taxes. The Company shall not deliver the cash or Shares
otherwise issuable in payment for vested Restricted Stock Units unless and until
the Grantee has made arrangements satisfactory to the Company to satisfy
applicable withholding tax obligations. Unless and until otherwise provided by
the Company, any such withholding tax obligations shall be satisfied by the
Company (or the Parent or Subsidiary to which the Grantee provides service)
withholding or causing to have withheld a portion of the cash or Shares
otherwise issuable in payment for vested Restricted Stock Units that have an
aggregate market value or amount that is sufficient to pay the applicable
federal, state and local income, employment and any other applicable taxes
required to be withheld by the Company (or the Parent or Subsidiary to which the
Grantee provides service) with respect to the cash or Shares or requiring
E*TRADE or the applicable broker utilized by the Company to sell on the market a
portion of the Shares that have an aggregate market value sufficient to pay the
applicable withholding tax obligations (a “Sell to Cover”). Any Sell to Cover
arrangement shall be pursuant to terms specified by the Company from time to
time. To avoid any negative accounting treatment, the Company or E*TRADE (or the
applicable broker) may withhold or account for applicable withholding tax
obligations by considering applicable minimum statutory withholding amounts,
minimum applicable federal, state and local income, employment and any other
applicable taxes or other applicable withholding rates (the “Minimum Withholding
Amount”). No fractional Shares will be withheld, sold to cover the applicable
withholding tax obligations or Minimum Withholding Amount (if required under
Applicable Laws) or issued pursuant to the Award; unless determined otherwise by
the Company, any additional withholding necessary for this reason will be done
by the Company or its agent, in their sole discretion, through the Grantee’s
paycheck or through direct payment by the Grantee to the Company in the form of
cash, check or other cash equivalent. Instead of or in combination with the
foregoing withholding methods, the Company (or the Parent or Subsidiary to which
the Grantee provides service) may, in its discretion, require the Grantee to pay
an amount necessary to pay the applicable taxes directly to the Company (or the
Parent or Subsidiary to which the Grantee provides service) in the form of cash,
check or other cash equivalent, and/or may withhold an amount necessary to pay
the applicable taxes from the Grantee’s paycheck, in each case with no or
reduced withholding or Sell to Cover of Shares. By accepting this Award, the
Grantee expressly consents to the withholding of cash or Shares and to any cash
or Share withholding or Sell to Cover as provided for in this paragraph 8. If
the applicable tax obligations are satisfied by withholding in Shares, for tax
purposes, the Grantee is deemed to have been issued the full number of Shares
subject to the vested Restricted Stock Units, notwithstanding that a number of
the Shares are held back solely for the purpose of paying the applicable tax
obligations due as a result of any aspect of the Grantee’s participation in the
Plan.

 

-3-



--------------------------------------------------------------------------------

Regardless of any action the Company takes with respect to the applicable
withholding tax obligations, the Grantee acknowledges that the ultimate
liability for all income and other taxes related to the Restricted Stock Units
and any Shares delivered with respect thereto is and remains his or her sole
responsibility and may exceed the amount actually withheld by the Company. The
Grantee further acknowledges that the Company: (i) makes no representations or
undertakings regarding the treatment of any applicable tax obligations in
connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant or vesting of or issuance of Shares under the Restricted
Stock Units, the subsequent sale of Shares issued hereunder and the receipt of
any dividends; and (ii) does not commit to and is under no obligation to
structure the terms of the grant or any aspect of the Restricted Stock Units to
reduce or eliminate the Grantee’s liability for applicable tax obligations or
achieve any particular tax result. Further, if the Grantee has become subject to
tax in more than one jurisdiction between the grant date and the date of any
relevant taxable or tax withholding event, as applicable, the Grantee
acknowledges that the Company may be required to withhold or account for
applicable withholding tax obligations in more than one jurisdiction.

Finally, the Grantee shall pay to the Company any amount of applicable tax
withholding obligations that the Company may be required to withhold or account
for as a result of the Grantee’s participation in the Plan that is not satisfied
by the means previously described.

9. Rights as Stockholder. Neither the Grantee nor any person claiming under or
through the Grantee shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder, including rights
to vote and receive dividends and distributions, unless and until certificates
representing such Shares (which may be in book entry form) shall have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and, if issued in certificated form, delivered to the Grantee
(including through electronic delivery to a brokerage account). After issuance,
recordation and delivery of the Shares, the Grantee shall have all the rights of
a stockholder of the Company with respect to voting such shares and receipt of
dividends and distributions on such Shares.

10. No Effect on Employment or Service. The Grantee’s employment or service with
the Company and any Parent or Subsidiary is on an at-will basis only, subject to
the provisions of Applicable Law and to any written, express employment contract
with the Grantee. Accordingly, nothing in this Agreement or the Plan shall
confer upon the Grantee any right to continue to be employed by or provide
service to the Company or any Parent or Subsidiary or shall interfere with or
restrict in any way the rights of the Company or the Parent or Subsidiary to
which the Grantee provides service, which are hereby expressly reserved, to
terminate the employment or service of the Grantee at any time for any reason
whatsoever, with or without good cause. Such reservation of rights can be
modified only in an express written contract executed by a duly authorized
officer of the Company or the Parent or Subsidiary to which the Grantee provides
service.

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its General
Counsel at the Company’s headquarters, 950 W. Maude Avenue, Sunnyvale,
California 94085, or at such other address as the Company may hereafter
designate in writing.

 

-4-



--------------------------------------------------------------------------------

12. Grant is Not Transferable. Except to the limited extent provided in
paragraph 7 above, this grant and the rights and privileges conferred hereby
shall not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or of any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately shall become null and void.

13. Restrictions on Sale of Securities. The Grantee’s sale of any Shares awarded
under this Agreement will be subject to any market blackout-period that may be
imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.

14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

15. Conditions for Issuance of Stock. Any shares of stock deliverable to the
Grantee may be either previously authorized but unissued shares or issued shares
which have been reacquired by the Company. The Company shall not be required to
transfer on its books or list in street name with a brokerage company or
otherwise issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed; and
(b) the completion of any registration or other qualification of such Shares
under any Applicable Law or under the rulings or regulations of the Securities
and Exchange Commission or any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;
and (c) the obtaining of any approval or other clearance from any state, federal
or other governmental agency, which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of vesting of the Restricted Stock
Units as the Administrator may establish from time to time for reasons of
administrative convenience.

16. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.

17. Administrator Authority. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator shall be final and binding upon the Grantee, the Company and all
other persons, and shall be given the maximum deference permitted by law. No
person acting as or on behalf of the Administrator shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement.

 

-5-



--------------------------------------------------------------------------------

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

19. Agreement Severable. In the event that any provision in this Agreement shall
be held illegal, invalid or unenforceable, such provision shall be severable
from, and such illegality, invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Agreement.

20. Entire Agreement. This Agreement constitutes the entire understanding of the
parties on the subjects covered. The Grantee expressly warrants that he or she
is not executing this Agreement in reliance on any promises, representations, or
inducements other than those contained herein.

21. Modifications to the Agreement. Modifications to this Agreement or the Plan
can be made only in accordance with the terms of the Plan or this Agreement,
including but not limited to paragraph 25 below. Any modifications to this
Agreement must be set forth in writing and executed by a duly authorized officer
of the Company.

22. Amendment, Suspension or Termination of the Plan. The Grantee expressly
warrants that he or she has received an award under the Plan, and has received,
read and understood a description of the Plan. The Grantee understands that the
Plan is discretionary in nature and may be modified, suspended or terminated by
the Company at any time.

23. Governing Law. This grant of Restricted Stock Units shall be governed by,
and construed in accordance with, the laws of the State of California, without
regard to its conflict of laws provisions. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this grant of Restricted Stock Units or this Restricted Stock Units
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Santa Clara County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this grant is made and/or to be performed.

24. No Tax or Other Advice Regarding Grant. The Company has made no warranties
or representations to the Grantee with respect to the income tax consequences of
the transactions contemplated by the Agreement pursuant to which the Restricted
Stock Units have been issued and the cash or Shares issuable thereunder, and the
Grantee is in no manner relying on the Company or its representatives for an
assessment of such tax consequences. The Grantee acknowledges that the Grantee
has not relied and will not rely upon the Company or the Company’s counsel with
respect to any tax consequences related to the Restricted Stock Units or the
ownership, purchase, or disposition of the Shares issuable thereunder. The
Grantee further acknowledges that the Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
Shares issuable thereunder. The Grantee assumes full responsibility for all such
consequences and for the preparation and filing of all tax returns and elections
which may or must be filed in connection with the Restricted Stock Units and the
Shares issuable thereunder. The Grantee is hereby advised to consult with his or
her own personal tax, legal and financial advisors regarding participation in
the Plan before taking any action related to the Plan.

 

-6-



--------------------------------------------------------------------------------

25. Section 409A. If the Administrator, in its discretion under paragraph 4,
accelerates the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units and if necessary, in the sole determination of the
Company, to avoid the imposition of any additional tax or income recognition
under Section 409A of the Code, the payment of such accelerated Restricted Stock
Units nevertheless shall be made at the same time or times as if such Restricted
Stock Units had vested in accordance with the vesting schedule set forth in the
Notice of Grant (whether or not the Grantee remains a Service Provider through
such date(s)). Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of the
Grantee, to comply with Section 409A of the Code or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code prior to the actual payment of cash or Shares pursuant to this Award.
However, the Company makes no representation that this Award is not subject to
Section 409A of the Code nor makes any undertaking to preclude Section 409A of
the Code from applying to this Award. The Company shall not have any liability
under the Plan or this Agreement for any taxes, penalties or interest due on
amounts paid or payable pursuant to the Plan or this Agreement, including any
taxes, penalties or interest imposed under Section 409A of the Code. For
purposes of the Plan and this Agreement, a termination of employment shall not
be deemed to have occurred for purposes of settlement of any portion of the
Restricted Stock Units unless such termination is also a “separation from
service” within the meaning of Section 409A of the Code and, for purposes of any
such provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” In addition,
notwithstanding anything herein to the contrary, if the Grantee is deemed on the
date of termination to be a “specified employee” within the meaning of that term
under Section 409A(a)(2)(B) of the Code, then, to the extent the settlement of
this Award following such termination of employment is considered the payment of
deferred compensation under Section 409A payable on account of a “separation
from service” that is not exempt from Section 409A as a short-term deferral (or
otherwise), such settlement shall be delayed until the date that is the earlier
of (i) the expiration of the six-month period measured from the date of such
“separation from service” or (ii) the date of the Grantee’s death.

o     0     o

 

-7-